Citation Nr: 1816779	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an esophageal disorder, to include gastroesophageal reflux disease (GERD), hiatal hernia, chronic acid reflux, and esophagitis.  

2.  Entitlement to service connection for residuals of a left fourth finger injury.  

3.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial compensable rating for thoracolumbar strain (back disability).  

5.  Entitlement to an initial compensable rating for left shoulder strain.  

6.  Entitlement to an initial compensable rating for right shoulder strain.  

7.  Entitlement to an initial compensable rating for left ankle strain.  

8.  Entitlement to an initial compensable rating for right ankle strain.  

9.  Entitlement to an initial compensable rating for a skin disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and March 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2017, the Veteran, in Waco, Texas, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed.  

The Veteran filed a claim for acid reflux.  As the evidence demonstrates diagnoses of GERD, chronic reflux, and esophagitis, the Board has broadened and recharacterized the claim as one for an esophageal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The issues of increased initial ratings for back, bilateral shoulder, bilateral ankle, and skin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether an esophageal disorder had its onset in or is otherwise related to the Veteran's period of active service.  

2.  The competent and probative evidence is at least in equipoise as to whether residuals of a left fourth finger injury had their onset in or are otherwise related to the Veteran's period of active service.

3.  The competent and probative evidence is at least in equipoise as to whether PTSD-related symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an esophageal disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for entitlement to service connection for residuals of a left fourth finger injury have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  

3.  The criteria for entitlement to an initial disability rating of 30 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in April 2012, prior to adjudication of his claims.  

As the claims of service connection are being granted in full herein, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  No further notice is required regarding the downstream issue of a higher initial rating for PTSD as it stems from the grant of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of the claim, including assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  All available, identified medical records have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in July 2012 and May 2017.  The Veteran contends that the July 2012 VA examination is inadequate because he had difficulty understanding the examiner and the evaluation was limited in duration and scope.  
As the Board has assigned a higher rating herein based on the May 2017 VA examination and lay evidence describing the symptoms of PTSD and resulting occupational impact, the Board finds that the Veteran is not prejudiced by the claimed inadequacies of the July 2012 VA examination.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Esophageal disorder

After review of the record, the Board finds that the criteria for service connection for an esophageal disorder have been met.  The record demonstrates a current diagnosis of an esophageal disorder, an in-service diagnosis of GERD, and continuing post-service treatment.  10/17/2017, Medical-Government; 10/13/2017, Hearing Transcript; 10/04/2017, Medical-Government.  Accordingly, the competent and probative evidence is at least in equipoise as to whether an esophageal disorder had its onset in or is otherwise related to the Veteran's period of active service.  See 38 C.F.R. §§ 3.102, 3.303.  

B.  Left fourth finger 

After review of the record, the Board finds that the criteria for service connection for residuals of a left fourth finger injury have been met.  A left fourth finger injury was noted upon separation from service.  10/17/2017, Medical-Government.  The Veteran testified that residuals of the finger injury have continued since the injury.  10/13/2017, Hearing Transcript.  Accordingly, the competent and probative evidence is at least in equipoise as to whether residuals of a left fourth finger injury had their onset in or are otherwise related to the Veteran's period of active service.  See 38 C.F.R. §§ 3.102, 3.303.  

III.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to an initial disability rating in excess of 
10 percent for PTSD, evaluated under Diagnostic Code 9411.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The United States Court of Appeals for Veterans Claims (Court) has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that "the presence of all, most, or even some, of the enumerated symptoms" is not required to support a disability rating.  Mauerhan, 16 Vet. App. at 442.  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).  

Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

The criteria for a 30 percent rating are as follows:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

The criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, own name.  Id.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating of 30 percent, but no higher, for PTSD is warranted.  

A July 2012 VA examination indicates symptoms of anxiety, nightmares, insomnia, anger, irritability, flashbacks, social isolation, suspiciousness, chronic sleep impairment, mild memory loss, and an inability to establish and maintain effective relationships.  07/26/2012, C&P Exam.  

In March 2013, VA received a letter from the Veteran's former commanding officer who found that the Veteran generally functioned satisfactorily but displayed occasional moodiness and depression.  He further stated that over the past several years he noticed decreases in work efficiency and intermittent periods of inability to perform common tasks required of the Veteran's position due to stress, lack of sleep, and anxiety, as well as general episodes of suspiciousness, hypervigilance, and loss of concentration.  03/09/2013, Buddy Statement.  

In his Form 9 substantive appeal received by VA in August 2014, the Veteran reported that depression is affecting his work performance, as he spends a lot of time away from the office due to depression and chronic sleep impairment.  The Veteran also stated his belief that PTSD-related symptoms contributed to his first marriage ending in divorce.  08/20/2014, Form 9.  

A May 2017 VA examination indicates symptoms of depressed mood, anxiety, chronic sleep impairment, nightmares, avoidance symptoms, irritable behavior, angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and moodiness.  A mental status examination revealed the following:  depressed mood; high anxiety; appropriate affect; clear, logical, linear, coherent, and goal-directed thought processes; no impairment of thought processes or communication; oriented in all spheres; some obsessive behavior (checking locks); panic attacks in crowds; memory intact; some difficulty concentrating; impulse control intact; and no delusions or hallucinations.  The examiner noted that the Veteran reported a series of five jobs since discharge, citing irritability with supervisors and coworkers as the primary work-related issue.  Based on the foregoing, the examiner concluded that PTSD-related symptoms result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  05/24/2017, C&P Exam.  The Board finds the May 2017 VA examination to be competent, credible, and highly probative, as it is supported by an in-person examination, mental health expertise, review of the relevant medical records, proper consideration of lay statements, and a sufficient rationale.

Mental status examinations found in the Veteran's treatment records were unremarkable.  06/12/2017, Medical-Government; 10/11/2017, CAPRI.  

In October 2017, the Veteran testified that he keeps to himself, avoids crowds, is startled by loud noises, and has occasional nightmares.  He also testified that his suspiciousness prevents him from establishing relationships with coworkers because he cannot trust them.  10/13/2017, Hearing Transcript.  

Accordingly, the Board finds that competent and probative medical and lay evidence is at least in equipoise as to whether the Veteran's psychiatric symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Specifically, the Board finds that the exhibited symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty concentrating at times, and difficulty establishing and maintaining effective work relationships resulting in social and occupational impairment support the finding of a higher rating.  

The Board engaged in a holistic analysis of the severity, frequency, and duration of the signs and symptoms of the Veteran's psychiatric disability, but finds that his mental health symptoms do not more nearly approximate a 50 percent rating.  In fact, the Veteran's symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, and chronic sleep impairment are specifically contemplated under the rating criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.130

Regarding employment, the Veteran reported that he is currently working processing personnel security packets.  10/13/2017, Hearing Transcript.  The Board notes that the Veteran's current position requires skills such as logical thinking and employing good judgment.  The competent and probative evidence demonstrates an ability to understand the outcome of his behavior, average intelligence, and unremarkable thought process and content, and the Veteran has never reported delusions or hallucinations.  The Board acknowledges the Veteran's report that interpersonal difficulties led to him either leaving or being effectively terminated from four prior jobs.  However, his current employment involves limited interaction with others.  The 30 percent rating assigned herein contemplates the Veteran's report of occasionally leaving work early due to a noisy environment.  To the extent the Veteran claims occupational impairment due to chronic sleep issues related to PTSD, the Board notes that he is currently being compensated at 50 percent for sleep apnea; thus, the Board cannot assign a higher rating for PTSD based on sleep impairment, as that would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App at 262.

Regarding social impairment, the Board finds that the relevant competent medical and lay evidence more nearly approximate some social impairment, but not a difficult establishing and maintaining effect relationships.  In support of this, the Board notes that the Veteran complained of social isolation at the 2012 VA examination and reported having a good relationship with his father, mother, and sisters.  The May 2017 VA examination report reflects that the Veteran lives with his wife of almost 5 years.  He reported having a "short fuse" and moodiness all the time, but he stated that the has never been violent or hurt himself.  He stated he sees his older sister every 1-2 years and indicated that they were not really ever close.  He reported that he is perfectly fine working alone.  He reported interacting at work with former service members and that they and their wives spend time socially outside of work.  Additionally, a June 2017 VA examination report for residuals of a traumatic brain injury indicates that the Veteran's social interaction is routinely appropriate.

In finding that the weight of the competent evidence does not support occupational and social impairment with reduced reliability and productivity, the Board has also considered as a factor that the evidence does not demonstrate such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  
See 38 C.F.R. § 4.130.  

All possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher or separate rating for PTSD.  See 38 C.F.R. § 4.130.  Indeed, when a disorder is listed in the Rating Schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).


ORDER

Service connection for an esophageal disorder is granted.  

Service connection for residuals of a left fourth finger injury is granted.  

An initial disability rating of 30 percent, but no higher, for PTSD is granted.  



REMAND

The Board finds the July 2012 VA examinations for the back, shoulders, ankles, and skin to be inadequate for rating purposes, as they contain internal consistencies and fail to properly address lay evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); 10/13/2017, Hearing Transcript.  Additionally, the back, shoulder, and ankle exams failed to adequately address the 38 C.F.R. §§ 4.40, 4.45, 4.59, Mitchell, and Deluca criteria.  Accordingly, the AOJ should afford the Veteran new VA examinations to assess the current severity of those disabilities.  

In the October 2017 hearing, the Veteran referenced receiving private chiropractic treatment.  It does not appear that such records have been associated with the virtual file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records; specifically, from October 2017 to present.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  Send a letter to the Veteran requesting that he identify and authorize the release of any outstanding private medical records related to the claims on appeal, including private chiropractic treatment.  Then take necessary efforts to obtain the records, documenting all efforts, including negative replies if the records are not obtained.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  Additionally, inform the Veteran that he may submit any relevant private records in his possession to VA.  

3.  After completing directives #1 and #2, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his back disability.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion of the thoracolumbar spine and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

c.  The examiner should indicate the presence or absence of ankylosis of the thoracolumbar spine.

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

4.  After completing directives #1 and #2, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his bilateral shoulder disabilities.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left shoulders, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the bilateral shoulder disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

c.  The examiner should indicate the presence or absence of other impairments of the humerus, to include loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union, recurrent dislocation, and/or malunion.  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

5.  After completing directives #1 and #2, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his bilateral ankle disabilities.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left ankles, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the bilateral ankle disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

c.  The examiner should indicate the presence or absence of ankylosis of the bilateral ankles.  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

6.  After completing directives #1 and #2, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his skin disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

State both (i) the total body area involved and (ii) the amount of exposed area affected by the disorder.  Additionally, indicate what, if any, treatment or therapy is required, along with the duration of such treatment/therapy.  

The examiner is advised that the Veteran is competent to describe the frequency and severity of his symptoms.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

7.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


